DETAILED ACTION
This Office Action is in response to the amendments filed on January 19, 2021.
Acknowledgments
The amendments filed on January 19, 2021, responding office action mailed 10/16/2020 have been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-4, 6, 8-19 and 22-24.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 29, 2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first air gap extend in a third direction crossing the first and second directions and extending along the first surface of the semiconductor substrate, wherein the first air gap does not surround any part of the second wiring layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Please adhere to Figure 3 (directions D1 and D2 in the figure). Please consider swapping to be consistent with the top views in figures 4, 7, 8 and 12 and with the limitations recited in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukiyama (US 2016/0351441) in view of Oda (US 2011/0140235).
With respect to claim 1, Tsukiyama (Figs. 1-2) discloses a semiconductor device, comprising:
a semiconductor substrate (11) having a first surface and a second surface opposite to the first surface
 a through-silicon via (TSV) (VH1) provided through the semiconductor substrate, the TSV comprising:
a first electrode (17) extending in a first direction through the semiconductor substrate between the first surface and the second surface
a first wiring layer (85A) on the first surface and electrically connected to the first electrode
a second wiring layer (85D) on the first wiring layer, the second wiring layer including a connection region (85C/VP), the first wiring layer being between the semiconductor substrate and the second wiring layer in the first direction
a second electrode (18A) opposite to the first electrode and electrically connected to the connection region
However, Tsukiyama does not show wherein the second wiring layer includes a first air gap between the connection region and an outer edge of the second wiring layer in a second direction crossing the first direction and extending along the first surface of the semiconductor substrate, the first air gap extending in a third direction crossing the first and second directions and extending along the first surface of the semiconductor substrate, wherein the first air gap does not surround any part of the second wiring layer.
On the other hand, Oda 
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the second wiring layer includes a first air gap between the connection region and an outer edge of the second wiring layer in a second direction crossing the first direction and extending along the first surface of the semiconductor substrate, the first air gap extending in a third direction crossing the first and second directions and extending along the first surface of the semiconductor substrate, wherein the first air gap does not surround any part of the second wiring layer in the device of Tsukiyama to use the air gaps to function as heat blocking regions having a low thermal conductivity.
With respect to claim 2, Tsukiyama (Figs. 1-2) discloses a bump (18B) on the second surface, wherein the bump is electrically connected to a first wiring layer (85A) via the first electrode (17).
With respect to claim 3, Oda shows (Fig 1A-5) a third wiring layer adjacent to the second wiring layer in the second direction, the third wiring layer and the second wiring layers being in a same plane parallel to the first and second surfaces, wherein a second air gap that extends in the third direction is provided between the outer edge of the second wiring layer and an outer edge of the third wiring layer in the second direction.
With respect to claim 4, Oda shows (Fig 1A-5) the second wiring layer extends in the third direction.
With respect to claim 6, Oda 
With respect to claim 8, Oda shows (Fig 1A-5) wherein the plurality of first air gaps is disposed in lines along the third direction.
With respect to claim 9, Tsukiyama (Figs. 1-2) discloses a semiconductor device, comprising:
a semiconductor substrate (11) having a first surface and a second surface opposite to the first surface
a through-silicon via (TSV) (VH1) provided through the semiconductor substrate, the TSV comprising:
a first electrode (17) provided on a first end of the TSV facing a first side of the semiconductor device and extending in a first direction through the semiconductor substrate between the first surface and the second surface
a first wiring layer (85A) on the first surface and electrically connected to the first electrode
a second wiring layer (85C) on the first wiring layer, the second wiring layer including a connection region (VP), the first wiring layer being between the semiconductor substrate and the second wiring layer in the first direction
a second electrode (18A) provided on a second end of the TSV facing a second side of the semiconductor device opposite to the first electrode and electrically connected to the connection region

However, Tsukiyama does not show wherein the second wiring layer includes a first air gap between the connection region and an outer edge of the second wiring layer in a second direction crossing the first direction and extending along the first surface of the semiconductor substrate, and none of the first air caps surrounds any part of the second wiring layer.
On the other hand, Oda shows (Fig 1A-5) a semiconductor device, comprising a first wiring layer (124) and a second wiring layer (120/126/128) on the first wiring layer, the second wiring layer including a connection region (120), and an outer edge of the second wiring layer in a second direction crossing the first direction and extending along the first surface of the semiconductor substrate, and none of the first air gaps (118) surrounds any part of the second wiring layer. Oda teaches doing so to use the air gaps to function as heat blocking regions having a low thermal conductivity (par 33).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the second wiring layer includes a first air gap between the connection region and an outer edge of the second wiring layer in a second direction crossing the first direction and extending along the first surface of the semiconductor substrate, and none of the first air caps surrounds any part of the second wiring layer in the device of Tsukiyama to use the air gaps to function as heat blocking regions having a low thermal conductivity.
With respect to claim 10, Tsukiyama 
With respect to claim 11, Oda shows (Fig 1A-5) a third wiring layer adjacent to the second wiring layer in the second direction, the third wiring layer and the second wiring layers being in a same plane parallel to the first and second surfaces, wherein a second air gap extends in a third direction crossing the first and second directions and extending along the first surface of the semiconductor substrate, is provided between the outer edge of the second wiring layer and an outer edge of the third wiring layer in the second direction.
With respect to claim 12, Oda shows (Fig 1A-5) the second wiring layer extends in the third direction crossing the first and second directions.
With respect to claim 13, Oda shows (Fig 1A-5) wherein at least one first air gap of the plurality of first air gaps extends in the third direction, and remaining first air gaps of the plurality of first air gaps are disposed between the connection region and the outer edge of the second wiring layer in a staggered arrangement along the third direction.
With respect to claim 14, Oda shows (Fig 1A-5) wherein at least one first air gap of the plurality of first air gaps extends in the third direction, and remaining first air gaps of the plurality of first air gaps are disposed between the connection region and the outer edge of the second wiring layer in lines along the third direction.
With respect to claim 15, Oda shows (Fig 1A-5) wherein the plurality of first air gaps are disposed in a region surrounding the connection region in a plane parallel to the second wiring layer.

With respect to claim 16, Oda shows (Fig 1A-5) wherein at least one first air gap in the plurality of first air gaps extends longitudinally along a third direction parallel to the second wiring layer for a distance that is greater than a width of the at least one first air gap in the second direction.
With respect to claim 17, Tsukiyama (Figs. 1-2) discloses a semiconductor device, comprising a mounting board (500); an interface chip (1) on the mounting board; a plurality of semiconductor chips (1) stacked on the mounting board and the interface chip, each of the semiconductor chip including:
a semiconductor substrate (11) having a first surface and a second surface opposite to the first surface
a through-silicon via (TSV) (VH1) provided through the semiconductor substrate, the TSV comprising:
a first electrode (17) provided on a first end of the TSV facing a first side of the semiconductor chip and extending in a first direction through the semiconductor substrate between the first surface and the second surface
a first wiring layer (85A) on the first surface and electrically connected to the first electrode
a second wiring layer (85C) on the first wiring layer, the second wiring layer including a connection region (VP), the first wiring layer being between the semiconductor substrate and the second wiring layer in the first direction
a second electrode (18A) provided on a second end of the TSV facing a second side of the semiconductor chip opposite to the first side and electrically connected to the connection region
However, Tsukiyama does not show wherein the second wiring layer includes a first air gap between the connection region and an outer edge of the second wiring layer in a second direction crossing the first direction and extending along the first surface of the semiconductor substrate, the first air gap extending in a third direction7Application No. 15/909,450Docket No.: TAI/2212USAmendment dated January 19, 2021 After Final Office Action of October 16, 2020 crossing the first and second directions and extending along the first surface of the semiconductor substrate, wherein the first air gap does not surround any part of the second wiring layer.
On the other hand, Oda shows (Fig 1A-5) a semiconductor device, comprising a first wiring layer (124) and a second wiring layer (120/126/128) on the first wiring layer, the second wiring layer including a connection region (120), and an outer edge of the second wiring layer in a second direction crossing the first direction and extending along the first surface of the semiconductor substrate, a first air gap (118) extending in a third direction crossing the first and second directions and extending along the first surface of the semiconductor substrate, wherein the first air gap does not surround any part of the second wiring layer. Oda teaches doing so to use the air gaps to function as heat blocking regions having a low thermal conductivity (par 33).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the second wiring layer includes a first air gap between the connection region and an outer edge of the second wiring layer in a second direction crossing the first direction and extending along the first surface of the semiconductor  to use the air gaps to function as heat blocking regions having a low thermal conductivity.
With respect to claim 18, Tsukiyama (Figs. 1-2) discloses a bump (18/58) between an adjacent pair of semiconductor chips in the plurality of the semiconductor chips, the bump electrically connecting a first electrode of one semiconductor substrate in the pair to a second electrode of the second wiring layer of the other semiconductor substrate in the pair.
With respect to claim 19, Oda shows (Fig 1A-5) wherein at least one semiconductor chip further comprises: a plurality of first air gaps in the second wiring layer, the plurality of first air gaps between the connection region and outer edges of the second wiring layer.
With respect to claim 22, Oda 
With respect to claim 23, Oda shows (Fig 1A-5) wherein a width of the first air gap in the second direction is less than a width of the second air gap in the second direction.
With respect to claim 24, Oda shows (Fig 1A-5) wherein a width of the first air gap in the second direction is less than a width of the second air gap in the second direction.
Response to Arguments
Applicant’s amendments filed on January 19, 2021, responding office action mailed 10/16/2020 have been fully considered but are not persuasive. Accordingly, pending in this office action are claims 1-4, 6, 8-19 and 22-24. 
Applicant’s arguments with respect to claims 1-4, 6, 8-19 and 22-24 have been considered but are moot because the applicant arguments do not rely on the newly applied prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service 

/Q. B./
Examiner, Art Unit 2814

/WAEL M FAHMY/Supervisory Patent Examiner, Art Unit 2814

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814